Citation Nr: 0908652	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-25 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 to January 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  Hypertension was not noted upon entry into service, and 
it did not manifest in service or within one year of 
separation.  

2.  There is no competent medical evidence relating the 
Veteran's hypertension to the service-connected PTSD or 
diabetes.


CONCLUSION OF LAW

The criteria for service-connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  The RO obtained a 
medical opinion on secondary service connection but no 
opinion has been obtained on the question of direct service 
connection or aggravation.  In disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no complaints of hypertension in service or within one year 
of separation and no indication that hypertension is related 
to PTSD or any other service-connected disability, other than 
the Veteran's own assertions.  No medical evidence has 
suggested a relationship between the two conditions.  
Therefore, VA was not required to conduct an examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Hypertension

The Veteran is seeking service connection for hypertension.  
The evidence shows that he was diagnosed with hypertension by 
at least August 2004, and he was taking prescription 
medication for the condition at that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. § 
1110.  That an injury or disease occurred in service is not 
enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, service connection for certain diseases, 
including cardiovascular-renal diseases such as hypertension, 
may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a), 3.309(a).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the non-service-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310.  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The evidence shows that the Veteran reported a history of 
hypertension at his pre-induction physical examination in 
July 1966, when his blood pressure was measured as 130/84.  
He also reported this history at his separation physical 
examination in June 1969; however, his blood pressure 
measurement at separation cannot be determined because the 
record has faded and the notation is not legible.  Although 
the Veteran reported a history of hypertension, neither of 
the examiners noted any objective findings of hypertension at 
these examinations.  There are no other records of complaints 
of or treatment for hypertension in service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  A history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  In this case, the Veteran's account of the 
preservice existence of a disorder does not constitute 
evidence that the disorder in fact preexisted service, since 
it was not corroborated by the examiner's findings.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Therefore the 
Veteran is presumed to have been in sound condition when he 
entered service.  

The Board acknowledges that the Veteran's precise blood 
pressure reading at separation cannot be determined because 
the writing is illegible.  However, the record does not 
contain a notation that the Veteran's blood pressure was 
abnormal or that hypertension was found during that 
examination.  Furthermore, the Veteran himself, in his July 
2007 substantive appeal, insists that he did not have 
hypertension in service or for many years afterward.  Thus 
the evidence does not show that the Veteran had hypertension 
when he separated from service.  Since the available medical 
evidence does not indicate that he experienced hypertension 
in service or within one year of separation, and there is no 
medical opinion linking hypertension to active service, 
service connection for hypertension is not available on a 
direct basis.  

The Veteran underwent a VA examination in February 2008 
during which the examiner noted hypertension condition and 
commented that it was diagnosed early in the Veteran's life, 
well before the onset of diabetes.  She concluded that the 
Veteran's hypertension is therefore less likely than not 
related to diabetes.  

Additional records in the claims folder include medical 
records and examinations considered by the Social Security 
Administration.  Most of the records detail the Veteran's 
back and psychiatric conditions.  There is no mention of 
hypertension.  

After careful consideration, the Board concludes that service 
connection for hypertension must be denied because there is 
no indication that this condition is related to his active 
service, including as secondary to, or aggravated by, any of 
his service-connected disabilities.  The evidence shows that 
the Veteran currently has hypertension; however, as noted 
above, the only competent medical evidence which addresses 
the Veteran's hypertension and diabetes concludes that there 
is no relationship between the two illnesses.  In addition, 
there is no clinical evidence of record which suggests a 
relationship between the Veteran's PTSD and his hypertension.  
The Veteran is competent to describe the symptoms he 
experiences, but a medical diagnosis or finding of etiology 
must be based upon competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the Veteran 
worked as a medical assistant in service, this experience is 
insufficient to qualify his opinion regarding etiology as 
competent medical evidence.  As there is no competent medical 
evidence linking the Veteran's hypertension to either his 
service-connected diabetes or PTSD, service connection for 
this condition cannot be established.  Accordingly, the claim 
is denied. 


ORDER

Service connection for hypertension, on a direct basis and as 
secondary to other service-connected conditions, is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


